 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 596 Security Walls, 
LLC
 and
 Orlando Franco
.  Case 28
ŒCAŒ22483 February 2, 
2011 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
PEARCE 
 AND 
HAYES
 On November 25, 2009, Administrative Law Judge 
Margaret G. Brakebusch issued the attached decision.  
The General
 Counsel and the Respondent each filed
 ex-ceptions, a supporting brief, an answering brief, and a 

reply brief
. The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board has considered the decision a
nd the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, fin
dings, and conclusions only 
to the extent consistent with this Decision and Order.
 I. OVERVIEW
 The judge found that the Respondent vi
olated Section 
8(a)(1
) of the Act by maintaining two overly broad co
n-fidentiality rules in its employee handbook, but that the 
Respondent did not violate Section 8(a)(1) by termina
t-ing employee Orlando Franco and issuing warnings to 
employees Royal Jacobs and Jeff Ortega.  We 
agree with 

the judge, for reasons she stated, that the Respondent
™s 
maintenance of the confidentiality rules violated the 
Act.
1  We find, however, that the Respondent
™s disc
ipline 
1 One of the rules found unlawful provides that ﬁ
[i]
n cases 
invol
ving 
a report of harassment or discrimin
ation, all reasonable efforts will be 
made to protect the privacy of the individuals involved.
 . . . Emplo
yees 
who assist in an investigation are required to maintain the confidential
i-ty of all information learn
ed or provided. Violation of confidentia
lity 
will result in disciplinary action.ﬂ  The Board has stated that, if an 
employer™s rule explicitly restricts Sec
. 7 activity, it is unlawful, and 
even if it does not explicitly restrict Sec
. 7 activity, it is nev
erth
eless 
unlawful if employees would reasonably construe the rule to pr
ohibit 
protected activity.  
Lutheran Heritage Village
-Livonia,
 343 NLRB 646 
(2004).  Me
mber Hayes would find that an employer can lawfully 
maintain a rule that allows employees, during
 the course of an invest
i-gation of an allegation of harassment or discrimination, to pr
ovide 
information to the employer with the assurance of confidentia
lity and 
which provides reasonable prote
ctions for the accused.  The rule here, 
however, could re
asona
bly be read to forbid employees from speaking 
among themselves or to third parties about such co
mplaints and it is 
therefore overly broad.
 In its exceptions, the Respondent argues only that its maintenance of 
the rules was not unlawful because e
mployees ta
lked freely and without 
restraint about the to
pics covered by the rules.  There is no merit in that 
argument.  ﬁ[T]
he law is clear that the mere exi
stence of such a rule, 
even if it is not enforced, constitutes an unlawful interference with 
employees™ Sect
ion 7 rights, in violation of Section 8(a)(1) of the Act.ﬂ   
Cintas Corp.
, 344 NLRB 943, 946 (2005).  
In its reply brief, the R
e-spondent contends that the rule described in the previous paragraph is 

ﬁnecessary to pr
otect the integrity of the investigatory 
process.ﬂ  We 
shall not consider this co
ntention because it is outside the scope of the 
of Franco, Jacobs, and Ortega was unlawful.  Co
ntrary to 
the judge, these em
ployees did not lose the pr
otection of 
the Act when they concertedly refused to work voluntary 
overtime in protest of the R
espondent
™s prior offer of 
overtime to a part
-time e
mployee.  We therefore reverse 
the judge and find that the Respondent violated Se
ction 
8(a)(1) by warning Jacobs and Ortega and by terminating 
Franco for engaging in protected concerted acti
vity.
2 II. FACTS
 The Department of Energy (DOE) operates the Waste 
Isolation Pilot Plant (WIPP) for the di
sposal of industrial 
nuclear waste. The D
OE co
ntracts with Washington Tru 
Solution LLC (WTS) to manage the facility.  The R
e-spondent began to pr
ovide security as a subcontractor of 
WTS at the site in April 2008.  It retained the Security 
Police Officers (SPOs) of the predecessor security su
b-contr
actor.
 There are approximately 20 SPOs.  Their primary d
u-ties are to control access to the facility and to protect the 
site and its occupants.  The WTS contract also requires 
that the Respondent must have at least two fire
-brigade 
qualified employees avail
able on each 12
-hour shift to 
support onsite emergency response teams.  As of Febr
u-ary 20, 2009, only 50 percent of the Respondent
™s SPOs 
were fire
-brigade certified.
 The SPOs
™ performance of overtime work was volu
n-tary.  The Respondent continued the prede
cessor
™s met
h-od of soliciting employees to work voluntary ove
rtime 
based on a list of cumul
ative overtime hours worked by 
each SPO.  The employee who had worked the least 

amount of ove
rtime was given the first opportunity to 
work overtime.  Any employee wh
o declined an ove
r-time offer would move to the bottom of the list.  Howe
v-er, if the Respondent could not reach an employee, or the 
employee did not respond to a voice
 mail message r
e-garding overtime availability, the employee
™s position on 
the list remaine
d unchanged.  Ther
efore, an employee 
who did not want overtime, but who wanted to retain his 
or her place on the list, would neither answer the phone 
nor respond to messages regarding overtime.  The R
e-spondent
™s project 
manager
, Richard De Los Santos
, test
ified that he was not aware of such a practice until 
after the incident discussed below.  
 General Counsel™s answe
ring brief and is therefore not properly before 
us.  See Sec. 102.46(h) of the Board™s Rules and Regulations; 
B & B Trucking, 
345 NLRB 1 fn. 1 (2
005).
 There are no exceptions to the judge™s finding that the rule in the 
Respondent™s 
employee 
handbook prohibiting employees from cop
ying 
or disclosing certain company files and records was not unla
wful.
 2 We shall modify the judge™s recommended Order an
d notice to 
provide the appropriate remedies for the viol
ations found.
 356 NLRB No. 87
                                                                                                                                                          SECURITY WALLS
, LLC 597 As of February 16, 2009,
3  an SPO was needed for 
fire
-brigade coverage for the night shifts of February 24, 
25, and 26.  SPO Jeff Ortega volunteered but was i
n-formed
 that part
-time SPO Julie Ruiz had first choice and 
would work the overtime.  Ruiz was working part
 time 
for the Respondent as a second job and would have r
e-ceived only regular pay rather than the overtime pay that 
full
-time SPOs would earn.  On February 2
3, SPO O
r-lando Franco called Ruiz and told her that she 
ﬁneeded to 
lay off the overtime.
ﬂ  Ruiz told Franco that she was not 
working overtime on February 24, as she was wor
king 
her regular job that night.  Franco was on speakerphone 
when he made the call, 
and Ortega was with him. 
 Franco, Ortega, and SPO Royal Jacobs subsequently 
discussed their concerns about the overtime offer to 
Ruiz.  In protest of the offer to a part
-time SPO at regular 
pay rates, they agreed that they would not work the u
p-coming overt
ime shift and would not answer telephone 
calls from the R
espondent
™s officials.  At the end of their 
regular shift in the morning of February 24, Captain St
e-ve Soto asked them if they wanted to work that ev
ening, 
stating that fire
-brigade coverage was need
ed.   The e
m-ployees told Soto that, if the Respondent did not want to 

pay overtime and was not going to offer the overtime to 

full
-time employees first, it could find som
eone else to 
work the overtime.  They also told Soto that the R
e-spondent should not ev
en bother calling them r
egarding 
the overtime.  Nonetheless, the Respondent a
ttempted to 
telephone all three employees several times during that 

day and left messages asking them to work overtime.  
Franco and Jacobs did not respond to the R
espondent
™s 
tele
phone calls and messages about overtime.  O
rtega 
tried to respond, intending to tell Soto to stop calling 
him, and left a message for Soto to return his call.  In the 
end, WTS covered the position with its own pe
rsonnel. 
 Also on February 24, Ruiz told De 
Los Santos about 
the call she received from Franco.  Ruiz testified that De 

Los Santos responded that 
ﬁhe had had enough of Fra
n-co.
ﬂ  Franco was terminated that evening.  His termin
a-tion notice stated that 
ﬁ[a] complaint has been filed with 
the Company reg
arding misconduct on your part.
 . . . Your incessant co
mplaining and continuous agitation and 
harassment of your fellow workers has cr
eated a negative 
and hostile working environment.
ﬂ  There is no express 
reference in the notice to the overtime issue.  Ho
wever,  
at the hearing in this case, De Los Santos testified that 
that phone call to Ruiz was the catalyst for the termin
a-tion but that he discharged Franco for leading a 
ﬁconspi
r-acy of the three of them
ﬂ  to compromise the Respon
d-ent
™s contract and sabota
ge its mission.
 3 All dates are in 2009
, unless otherwise ind
icated.
 Jacobs and Ortega received identical wri
tten warnings 
dated February 27.   The warnings stated:
  On February 24, 2009, several attempts were made to 
contact you 
. . . 
to offer an opportunity to work ove
r-time on that evening shift. Messages 
were left yet you 
did not return the call.
 . . . [W]e are on call to respond 
to emergency on a 24 hour 7 day per week basis.  Fo
r-tunately this was not an emergency. However we were 
unable to meet our contractual obligation of pr
oviding 
Fire Brigade support
 for that shift as a result of your 
failure to respond. 
 You were aware that we would 
need overtime support 
. . . yet you chose to ignore the 
calls
. . . . We are aware that we cannot require you to 
work i
ncidental overtime but we do expect the courtesy 
of 
a return call to advise us if you are able to work or 
not
 . . .
 .  De Los Santos testified that, had the employees r
e-turned the calls, the Respondent could have explained to 
WTS that it could not get anyone to work, as the R
e-spondent could not require the 
employees to work ove
r-time.  He further testified that he soon rescinded the 
warning to Ortega after verifying that Ortega had r
e-turned a call on February 24.  He acknowledged that 

around that same time Jacobs explained the existing 
overtime proc
edure to h
im.   De Los Santos testified that 
Jacobs
™ warning was rescinded shortly before the hearing 
because it was based on an incorrect assumption that 
there was a policy requiring employees to return tel
e-phone calls about overtime.  
 III. DISCUSSION
  The judge f
ound that the SPOs
™ conduct on February 
23 and 24 was the motivation for the di
scipline.
4  For all 
three employees, this conduct i
ncluded the refusal to 
work overtime and to answer telephone calls or respond 

to voice
 mail inquiries about their availability
 to work 
overtime on February 24.  The judge found that the r
e-fusal to work ove
rtime was unprotected.  In so finding, 
she apparently relied on two separate theories: (1) that 
the e
mployees were attempting to unilaterally determine 
their terms and condition
s of employment with r
espect to 
overtime assignment;
5 and (2) that the e
mployees
™ failure 
to take reasonable precautions to protect the Respondent 
and the WIPP jobsite from 
ﬁforeseeable imminent da
n-ger
ﬂ was 
ﬁindefensible.
ﬂ  We disagree with the judge that 
4 The Respondent does not except to this fin
ding.
 5 E.g., 
House of Raeford Farms
, 325 NLRB 463 (1998)
 (employees 
engaged in unprotec
ted walkout rather than work mandatory overtime 
on a holiday). 
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 598 either theory wa
rrants finding the employees
™ conduct 
unprotected in this case.
6 A.
 In finding that the three SPOs were sele
ctively trying 
to determine their own terms and conditions of emplo
y-ment, the judge critically erred by failing to recognize the 
sig
nificant and undisputed fact that the overtime assig
n-ments at issue were not mandatory.
   As stated in 
St. 
Barnabas Hospital,
 334 NLRB 1000 (2002), enfd. 
NLRB 
v. St. Barnabas Hosp
ital,
 46 Fed Appx. 32 (2d Cir. 
2002), 
ﬁ[t]he Board has long held that a refus
al to pe
r-form voluntary work does not constitute an unpr
otected 
partial strike.
ﬂ  The judge in that case, citing
 Dow Che
m-ical
, 152 NLRB 1150, 1152 (1965)
, noted
 that, where an 
employer permits employees to decide whether they wish 
to perform the work, it c
annot be said that 
ﬁemployees, 
by refusing to volunteer for work, lost the protection of 
the Act because they sought to impose on their employer 

their own cond
itions of employment.
ﬂ  334 NLRB at 
1012.7 In 
Jasta 
Mfg.
 Co., 
246 NLRB 48, 49 (1979), enfd. 
mem. 
634 F.2d 623 (4th Cir. 1980), the Board also found 
that a respondent vi
olated Section 8(a)(1) by discharging 
employees who would not work voluntary overtime after 

the respo
ndent changed the hours of overtime.
  There, 
the Board noted that, although the resp
ondent told the 
employees that they were expected to work the new 
hours, it never warned them that their failure to work 
overtime would result in discipline, and therefore the 

employees could reasonably assume that overtime r
e-mained voluntary.
  At the time
 of the events in this case, it was well esta
b-lished that overtime was voluntary, and there is no ev
i-dence that the employees were told on February 24 that 
the overtime was now mand
atory.  Significantly, in the 
warnings issued to Ortega and Jacobs, the Res
pondent 
stated that it was aware that it could not require them to 
6 The judge erred in finding effectively that Franco, Ortega, and J
a-cobs were not engaged in co
ncerted activity when they refused to work 
overtime.  Their refusal to work voluntary overtime 
was group a
ction in 
protest of the Respondent™s ove
rtime offer to Ruiz, and therefore was 
concerted a
ctivity under Sec. 7.
 7 The decisions cited by the judge are thus di
stinguishable from this 
case.  In both 
House of Raeford Farms, Inc.
, 325 NLRB 463 (1998),
 and 
Bird Engineering
, 270 NLRB 1415 (1984), employees were la
w-fully discharged for leaving work in violation of workplace rules.  The 
Board found that, by doing so, the employees were attempting to set 
their own terms and conditions of employment.  In 
Che
p USA
, 345 
NLRB 808 (2005), the Board found that an employee was lawfully 
terminated for violating a work rule.  It explicitly declined to d
ecide 
whether the employee™s conduct was unpr
otected either because it 
constituted a partial strike or because it am
ounted to an attempt by the 
employee to unilaterally determine working conditions.  Id. at 808 fn. 
5. 
 work incide
ntal overtime.  The warnings were based on 
the fai
lure of the two employees to return calls to advise 
the Respondent whether they were able to work.  Ho
w-ever, De Los Santos ackno
wledged in his testimony that 
there was no policy requiring that the e
mployees respond 
to messages left for them about ove
rtime.  In fact, it was 
an established practice for emplo
yees not to respond to 
messages offering overtime if they wanted to retain th
eir 
position on the overtime list.  In any event, Ortega, J
a-cobs, and Franco had already i
nformed Captain Soto, 
their supervisor, that they would not work overtime on 
February 24.  Under these facts, the discriminatees were 
not engaged in an unlawful a
ttem
pt to set their own terms 
and conditions of emplo
yment. 
 B.
 In finding that the employees
™ conduct was 
ﬁindefens
i-ble,
ﬂ the judge discusses 
International Protective Se
r-vices, 
339 NLRB 701, 702 (2003), relied on by the R
e-spondent for the propos
ition that the
 test of whether a 
strike loses statutory protection is whether the employees 

took 
ﬁreaso
nable precautions to protect the employer
™s 
oper
ations from such imminent danger as foreseeably 
would result from their sudden cessation of work.
ﬂ  Id.
 We find that th
e employees
™ refusal to work voluntary 
overtime was not 
ﬁindefensible
ﬂ under that standard.  
First, there was no 
ﬁsudden cessation of work.
ﬂ  The e
m-ployees left their regular shift as scheduled on the mor
n-ing of February 24.  As they were leaving, they inf
ormed 
Captain Soto that they would not be available for ove
r-time that evening, and that the Respondent should not 

bother to call them about working overtime.
8   Second, there is no evidence that the employees
™ re-fusal to work overtime posed any danger
Šimmi
nent or 
otherwise
Što the Respondent
™s operations.  A
lthough 
the Respondent is required u
nder its subcontract with 
WTS to have two fire
-brigade
 qualified employees avai
l-able to cover each shift, the WIPP facility has its own 
fire department and WTS apparent
ly also had pe
rsonnel 
to fill in on February 24 if the Respondent
™s SPOs were 
not available to support those firefighters.  Thus, the a
b-sence of fire
-brigade SPOs did not leave the facility 
8 In this respect, the SPOs™ refusal to work ove
rtime differs from the 
conduct found unprotected in 
Inte
rnational Protective Services
, supra,
 and 
Akal Se
curity, Inc.
, 354 NLRB 
122
 (2009), adopted in 355 NLRB 
598
 (2010), cited by the judge.  The Board found that the union in
 International Prote
ctive Services
 abruptly called a strike at a time and 
in a manner designed to compromise the security of the faci
lity and its 
occupants.  No such evidence exists here.  In 
Akal Security
, several 
guards violated a number of work rules in calling an impromptu mee
t-ing while on duty.  In finding their conduct unprotected, the Board did 
not find it to be ﬁindefens
ible,ﬂ but
 simply misconduct consisting of 
neglect of duty and failing to follow security proc
edures.  The three 
SPOs here engaged in no such misconduct.
                                                                                                                        SECURITY WALLS
, LLC 599 without fire protection.   Indeed, the Respondent did not 
even men
tion any 
ﬁimminent danger
ﬂ to its oper
ations at 
the time the SPOs announced their intention not to work 
overtime, or in Franco
™s termination letter, or in the 
warnings to Jacobs and Ortega.  Indeed, the Respo
ndent 
even acknowledged in those warnings that t
here was no 
emergency.  
 We need not decide here under what ci
rcumstances, if 
any, employees
™ concerted refusal to work 
voluntary 
overtime could fairly be characte
rized as indefensible 
and therefore unprotected.  The facts of this case fail to 
show that 
Ortega, J
acobs, and Franco
 refused voluntary 
overtime in the face of a foreseeable imminent danger.   

We therefore find, contrary to the judge, that their co
n-duct was not 
ﬁindefensible.
ﬂ     Based on the foregoing, we find that the three emplo
y-ees were engag
ed in protected concerted activity in fu
r-therance of their protest of the Respondent
™s overtime 
offer to a part
-time SPO when they refused to work ove
r-time and to answer telephone calls from the Respondent 
about overtime.  This conduct was the sole factor 
mot
i-vating the Respondent
™s issuance of disciplinary war
n-ings to Ortega and Jacobs.  Accordingly, no further ana
l-ysis is required in order to find that the warnings for e
n-gaging in protected concerted activity violated Section 
8(a)(1) of the Act.
9  C. The 
legality of Franco
™s discharge requires brief add
i-tional analysis.  The judge found that his February 23 
phone call telling Ruiz to 
ﬁlay off  the overtime
ﬂ was not 
concerted activity, and further, that Franco
™s ﬁpurpose 
was clearly to intimidate her and to
 discourage her from 
accepting part
-time work with Respondent.
ﬂ  We dis
a-gree with the judge
™s characterization of this call.  I
n-stead, we find that it was part and parcel of the three e
m-ployees
™ concerted overtime assignment protest, and 
there is no object
ive basis for finding that the nature of 
Franco
™s statements to Ruiz or the manner in which he 
made those statements would warrant removal of the 

Act
™s protection.
 Moreover, even assuming arguendo that Franco
™s 
phone call was unprotected, we would still fi
nd his di
s-
charge unlawful.
10  Under 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
9 See, e.g., 
Chromalloy Gas Turbine Corp.
, 331 NLRB 858, 864 
(2000), enfd. 262 F.3d 184 (2
d Cir. 2001).
 10 Member
 Hayes finds no need to reach the issue of whether the 
Franco phone call was statutorily protected conduct inasmuch as he 
agrees with his co
lleagues that, even if unprotected, the Respondent 
failed to meet its rebuttal burden of proving that it would have 
di
s-charged Franco in the absence of his protected refusal to work volu
n-
tary overtime. 
 455 U.S. 989 (1982)
, the Ge
neral Counsel is required to 
prove by a preponde
rance of the evidence that animus 
toward the employee
™s protected activity was a substa
n-tial or moti
vating factor in the adverse employment a
c-tion.  For the reasons 
stated above, the General Counsel 
has met this initial burden by proving that the Respon
d-ent disciplined the three SPOs, including Franco, for e
n-gaging in the protected concerted refusal to w
ork volu
n-tary overtime and to answer telephone calls about ove
r-time in support of their protest of the offer of ove
rtime at 
regular pay rates to a part
-time SPO.  Consequently, u
n-der 
Wright Line
 the burden of persuasion shifts to the 
Respo
ndent to prove th
at it would have taken the same 
action even in the absence of this protected a
ctivity.  It 
has failed to meet this burden.   In this respect, De Los 

Santos
™ hea
ring testimony effectively admits that the 
focus of the decision to discharge Franco was on his 
leadership role in what the Respondent viewed as a 
ﬁcon-spiracy
ﬂ but what must properly be viewed here as a pr
o-tected co
ncerted overtime protest.  At the very least, the 
Respo
ndent has failed to show that in the absence of this 
putative 
ﬁconspi
racy
ﬂ it woul
d have discharged Franco 
for his phone call to Ruiz.  We therefore conclude that 
the Respondent violated Section 8(a)(1) of the Act 
by discharging Franco because he engaged in protected co
n-certed activity. 
 AMENDED 
CONCLUSIONS 
OF LAW 
 Insert the following 
after the judge
™s Conclusion of 
Law 2.
 ﬁ3. By issuing warnings to employees Jeff O
rtega and 
Royal Jacobs and by terminating employee Orlando 

Franco, the Respondent violated Section 8(a)(1) of the 
Act.
ﬂ AMENDED 
REMEDY
 Having found that the Respondent has en
gaged in ce
r-tain unfair labor practices, we shall o
rder it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the R
espondent violated Section 8(a)(1) by 
issuing war
nings to employees Royal Jacobs and Jeff 
Ortega and by discharging Orlando Franco, we shall o
r-der that the Respondent 
remove from its files any refe
r-ence to the unlawful actions, and to inform the emplo
y-ees that it has done so and that it will not use those a
c-tions against them in any way.   
We shall also order that 
the Respondent offer Orlando Franco reinstatement and 
make him whole for any loss of earnings and other ben
e-fits, from the date of his discharge to the date of a proper 
offer of rei
nstatement.  Bac
kpay shall be computed in 
accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 
(1950), with interest at the rate prescribed in 
New Hor
i-                                                            DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 600 zons for the Retarded
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical 
Center
, 356 NLRB 
6 (201
0).
11 ORDER
 The National Labor Relations Board orders that the 
Respondent, Security Walls, LLC, Carlsbad, New Mex
i-co, its officers, agents, succe
ssors, and assigns, shall 
 1. Cease and desist from
 (a) Discharging or warning employees for engaging in 
protect
ed concerted activities.
 (b) Maintaining an overly broad confidentiality rule 
prohibiting employees from disclosing their wage rates, 

benefits, promotions, demotions, disc
iplinary actions, 
bonuses, and other terms and co
nditions of employment.
 (c) Maintain
ing an overly broad confidentiality rule 
prohibiting employees from discussing among the
m-selves their harassment complaints.
 (d) In any like or related manner interfering with, r
e-straining, or coercing employees in the exe
rcise of the 
rights guaranteed the
m by Section 7 of the Act.
 2. Take the following affirmative action ne
cessary to 
effectuate the policies of the Act.
 (a) 
Within 14 days from the date of this Order, offer 
Orlando Franco full reinstatement to his former job or, if 

that job no longer exists,
 to a su
bstantially equivalent 
position, without prejudice to his seniority or any other 
rights or privileges prev
iously enjoyed.
 (b) Make Orlando Franco whole for any loss of ear
n-ings and other benefits resulting from his discharge, in 
the manner set fort
h in the 
amended 
remedy section of 
the decision.
 (c) Within 14 days from the date of this O
rder, remove 
from its files any references to the unlawful discharge of 
Orlando Franco and the unlawful warnings of Jeff Ortega 

and Royal Jacobs, and within 3 days t
hereafter notify the 
employees in writing that this has been done and that the 

discharge and warnings will not be used against them in 
any way.
 (d) Rescind the language of the confident
iality rule in 
the Respondent
™s Restrictive Covenants Policy prohibi
t-ing employees from disclosing their salary/wage rates, 
benefits, promotions, demotions, disciplinary actions, 

bonuses, and other terms 
 and conditions of emplo
yment, 
 11   We shall also modify the judge™s recommended O
rder to provide 
for the electronic distribution of the notice in accord with 
J. Picini 
Flooring
, 356 NLRB 
1 (2010).
  For the reasons stated in his di
ssenting 
opinion in 
J. Picini Flooring
, Member Hayes would not require ele
c-tronic distribution of the notice.
 and notify employees in writing that this has been done 

and that the rule is no longer in 
force.
 (e) Rescind the language of the confidentiality rule, 
which is set forth in the employee han
dbook, 
prohibiting 
employees from discussing among themselves their ha
r-assment complaints,
 and notify employees in writing that 
this has been done and that t
he rule is no longer in force.
 (f) Preserve and, within 14 days of a r
equest, or such 
additional time as the Regional D
irector may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial 
security payment records, timecards, personnel re
c-ords and reports, and all other records, including an ele
c-tronic copy of such records if stored in electronic form, 

necessary to analyze the amount of backpay due under 
the terms of this Order.
 (g) Within 1
4 days after service by the R
egion, post at 
its Carlsbad, New Mexico facility, copies of the a
ttached 
notice marked 
ﬁAppendix.
ﬂ12  Copies of the n
otice, on 
forms provided by the Regional Director for R
egion 28, 
after being signed by the Respondent
™s authori
zed repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive days in co
nspicuous places 
including all places where notices to employees are cu
s-
tomarily posted.  
In addition to phys
ical posting of paper 
notices, notices shall be d
istributed electronically, such 
as by email, posting on an intranet or an internet site, 
and/or other electronic means, if the Respondent custo
m-arily communicates with its e
mployees by such means.  
Reasonable steps shall be taken by the Respo
ndent to 
ensur
e that the notices are not altered, defaced, or co
v-ered by any other material. In the event that, during the 
pendency of these proceedings, the R
espondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall d
uplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time since October 24, 2008.
 (h) Within 21 days after service by the Region, file 
with the Regional Director a sworn
 certification of a r
e-sponsible official on a
  form 
 provided 
 by 
 the 
 Region
 12 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPost
ed by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals Enforcing an O
rder of the 
National Labor Relations Board.ﬂ
                                                                                                                        SECURITY WALLS
, LLC 601 attesting to the steps that the Respondent has taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United State
s Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 
this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
discharge, issue warnings to, or othe
r-wise discriminate against any of you for engaging in pr
o-tected concer
ted activity.
 WE WILL NOT 
maintain a rule prohibiting employees 
from disclosing their salary/wage rates, benefits, prom
o-tions, demotions, disciplinary actions, bonuses, and other 

terms and conditions of e
mployment.
 WE WILL NOT 
maintain a rule prohibiting e
mployees 
from discussing their harassment complaints.
 WE WILL NOT 
in any like or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board
™s Order, offer Orlando Fr
anco full reinstat
ement to his 
former job or, if that job no longer exists, to a substa
n-tially equivalent position, without prejudice to his senio
r-ity or any other rights or privileges previously e
njoyed.
 WE WILL
 make Orlando Franco whole for any loss of 
earnings and other benefits resulting from his discharge, 
less any net interim earnings, plus inte
rest.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful discharge of Orlando Franco, and 
WE WILL
, within 3 
days thereafter, notify him in writing that this has been 
done and that the di
scharge will not be used against him 
in any way.
 WE WILL
, within 14 days from the date of the Board
™s Order, remove from our files any reference to the unla
w-ful warning
s issued to Jeff Ortega and Royal Jacobs, and 
WE WILL
, within 3 days thereafter, notify them in wri
ting 
that this has been done and that the war
nings will not be 
used against them in any way.
 WE WILL
 rescind the language of the confidentiality 
rule, which 
is set forth in our Restrictive Covenants Pol
i-cy, prohibiting employees from disclosing their sal
a-
ry/wage rates, benefits, promotions, demotions, discipl
i-nary actions, bonuses, and other terms and conditions of 

employment.
 WE WILL
 rescind the language of t
he confidentiality 
rule, which is set forth in 
the 
employee handbook, 
pro-hibiting employees from discussing their harassment 

complaints.
  SECURITY 
WALLS
, LLC
  Liza Walker
-McBride, Esq., 
for the General Counsel.
 George Cherpelis, Esq., 
for the Respondent.
 DECISION
 STATEMENT OF THE 
CASE
 MARGARET 
G. BRAKEBUSCH
, Administrative Law Judge.  
This case was tried in Carlsbad, New Mexico, on July 28 and 
29, 2009.  The charge was filed by Orlando Franco (Franco) on 
April 24, 2009,
1 and an amended complaint issued on J
uly 10, 
2009.
 The amended complaint alleges that during a period from on 
or about April 2008 through or about February 2009, certain 

employees of Security Walls, LLC (Respondent) co
ncertedly 
complained to the Respondent and engaged in protected co
n-certed a
ctivity.  The amended complaint further alleges that 
Respondent violated Section 8(a)(1) of the National Labor R
e-lations Act (the Act) by issuing written reprimands to emplo
y-ees Jeff Ortega (Ortega) and Royal Jacobs (Jacobs) and by 
discharging Orlando Fran
co (Franco) because its employees 
engaged in protected concerted activities.  At the onset of the 
hearing, counsel for the General Counsel filed a Motion to 
Amend the Amended Complaint.  The General Counsel™s m
o-tion alleges that since October 24, 2008, Res
pondent has mai
n-tained an overly
-broad confidentiality rule in its employee 
handbook.  Pursuant to Section 102.17 of the Board™s Rules 

and Regulations, the motion was granted
.2 Respondent amen
d-ed its answer to deny the add
itional allegation.
 1 All dates are in 2009, unless otherwise ind
icated.
 2 Counsel for
 the General Counsel submitted that the allegedly u
n-
lawful language was not known to the General Counsel until Respon
d-
ent produced documentation in response to the General Counsel™s su
b-
poena.  There is no factual dispute that the allegedly unlawful la
nguag
e is contained in Respondent™s employee handbook and its Restri
ctive 
Covenants Policy.  The only issue is whether the language const
itutes 
an overly
-broad confidentiality rule in violation of the Act.  Ina
smuch 
as Respondent was given the opportunity to no
t only present testimon
i-al evidence, but to also submit a
rgument in a posthearing brief, the 
motion was granted over the objection of Respo
ndent.  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 602 On the entire 
record,
3 including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and Respondent, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 Respondent, a limited liability company, with principal 
of-fices in Knoxville, Tennessee, and an office and place of bus
i-ness in Carlsbad, New Mexico, has been engaged in the bus
i-ness of providing contract security at the Waste Isolation Pilot 
Program in Carlsbad, New Mexico.  During the 12
-month per
i-od ending A
pril 24, 2009, Respondent performed services va
l-ued in excess of $50,000 in States other than the State of New 
Mexico.  Respondent admits, and I find that it is an e
mployer 
engaged in co
mmerce within the meaning of Section 2(2), (6), 
and (7).
 II. ALLEGED U
NFAIR LABOR PRACTICE
S A. Background
 Approximately 32 to 34 miles southeast of Carlsbad, New 
Mexico, the U.S. Department of Energy (DOE) ope
rates the 
Waste Isolation Pilot Plant (WIPP); a facility that is respo
nsible 
for the safe disposal of nuclear waste. 
 The site is located in the 
Chihuahuan Desert and is unique because it is the depos
itory of 
all of the nuclear industry waste in the United States.  The DOE 
contracts with Washington Tru Solutions LLC (WTS) to ma
n-age the WIPP facility.  The 30
-acre facilit
y covers approx
i-mat
ely 16
-square miles. The facility is surrounded by an 8
- to 
10-foot high fence; topped with strands of barbed wire.  
 1. Respondent™s responsibilities at the WIPP site
 Respondent is a Tennessee limited liability company with an 
office an
d place of business in Carlsbad, New Mexico, where it 
has contracted with WTS to provide s
ecurity at the WIPP site 
since April 1, 2008.  In providing security for the entire 30 
acres of the facility, Respondent™s security police officers 
(SPOs) focus prima
rily on access control for the facility and 
protection of the f
acility and its occupants at all times.  As a 
part of this contractual obligation, Respondent is respons
ible 
for vehicle controls similar to law enforcement in any small 
city.  Respondent is ad
ditionally responsible for pedestrian 
patrols, access control, and the monitoring of badges for e
m-ployees.  Because the facility is in an isolated area, the facility 
must be self
-sufficient in maintaining its own fire department, 
ambulance service, and med
ical staff.  Respondent™s contract 
mandates that its employees pr
ovide fire brigade support for the 
respective emergency response teams in the facility.  
 3 In conjunction with her posthearing brief, counsel for the Ge
neral 
Counsel filed a motion to correct the r
ecord; citing five i
nstances in 
which the transcript contained errors.  Respondent filed no opposition 
to the General Counsel™s motion.  I have r
eviewed the record and find 
merit to the General Counsel™s m
otion.  Accordingly, the motion is 
granted and the 
record is corrected consistent with the General Cou
n-
sel™s motion of Septe
mber 16, 2009.   
 2. The duties and responsibilities of the SPOs
 Respondent™s protective force is composed of five crew
s; 
four of which are rotating crews.  The fifth crew fun
ctions as a 
relief crew and only works day
-shift hours. During the time 
period in issue, Respondent employed five captains who were 
salaried and who supe
rvised the respective crews.  There were 
also f
our sergeants who were paid hourly and who could fill in 
for a captain in the captain™s absence.  Under the terms of the 
security co
ntract, a minimum of three SPOs were required to be 
on duty at all times on each shift.  Each shift is usually 12 hours 
in l
ength and no e
mployee is allowed to work more than 16 
hours in any shift.
 Respondent employs approximately 20 SPOs at the site.  
Their uniforms are similar to those of military off
icers.  W
hile 
on duty, the SPOs wear tri
color desert ca
mouflage uniforms 
and
 armored vests.  In addition to carr
ying radios, handcuffs, 
and flashlights, the off
icers also carry a respirators and gas 
masks in the event of an attack or accidental release of the n
u-clear waste.  Those SPOs who have qualified for a Q
-clearance 
also car
ry a sidearm.  Under the provisions of the Atomic Ene
r-gy Act, the SPOs have the authority to arrest violators for 

committing felonies on the site and for misdemeanors that are 
witnessed by the officer.  Visitors to the facility are under e
s-cort at all time
s and are required to view a safety video before 
they are given authorization to enter the facility.  Vis
itors are 
not allowed to tour the facility unless the visit has been pre
-arranged through the Department of State or the Depar
tment of 
Energy.  
 Richar
d De Los Santos (De Los Santos) has been Respon
d-ent™s project manager at the WIPP facility since March 20, 
2008.  As project manager, De Los Santos is held accoun
table 
for managing the activities and d
uties of the protective force for 
the WIPP site.  Under
 the terms of WTS™ contract with R
e-spondent, WTS has an oversite supervisor who supe
rvises De 
Los Santos™ actions and recommendations.  WTS™ represent
a-tive, in turn, reports to the DOE™s local field office security 
specialist who oversees the security a
ctivities for the site.  Prior 
to April 2008, the security services for WIPP were contractua
l-ly provided by Santa Fe Protective Services (Santa Fe). 
 Mark Friend is a staff procurement specialist and contract 
administrator for the contract between WTS and R
espondent.  
Friend testified that under the terms of WTS™ contract with the 

DOE, the Government can p
enalize WTS if the Respondent 
fails to meet any portion of their contract requirements.  Friend 
explained that such penalty could be triggered by Respondent™
s failing to pr
ovide the adequate number of SPOs or by failing to 
meet the fire brigade requirements.  Friend went on to e
xplain 
that under the terms of the contract, Respondent is r
esponsible 
for providing the site with a prote
ctive force 24 hours a day f
or 
365 days of the year. 
 3. Respondent™s obligations to provide fire 
 brigade coverage
 Under Respondent™s contract with WTS, Respondent is r
e-quired to have fire br
igade
Šqualified employees available to 
cover each shift and to provide coverage 24/7.  Sp
ecifically, 
Respondent must provide two SPOs per shift that are fire qual
i-fied.  In order for an officer to qualify for fire brigade coverage, 
                                                            SECURITY WALLS
, LLC 603 the officer must have annual fire school training.  As of Febr
u-ary 2009, only 50 percent of Respondent™s SPOs were f
ire br
i-gade certified.  If R
espondent is unable to provide trained SPOs 
for fire brigade and emergency services, Respo
ndent™s ability to 
protect the facility is compr
omised and Respondent is required 
to inform WTS that Respondent is unable to meet the cont
rac-tual requirements.  If Respondent is unable to provide the co
v-erage, WTS must contact the Eddy County Fire D
epartment 
and the Lee County Fire Department to request assi
stance in 
coverage.  The Eddy County Fire Department is l
ocated 32 
miles from the WIP
P site and the Lee County Fire Department 
is located approximately 40 miles from the faci
lity.   If WTS 
cannot arrange for alternate co
verage, the facility is closed 
down for waste handling operations.
 4. SPO pay rates
 During the time that Santa Fe maintai
ned the contract for s
e-curity services, the (SPOs) were given a $2
-per
-hour i
ncrease in 
pay when they received a Q
-clearance.  A Q
-clearance allows 
the SPO to handle classified info
rmation belonging to the DOE, 
as well as to carry a sidearm.  The length of
 time r
equired for 
an officer to satisfy the requirements for a Q
-clearance can take 
as much as 6 months to a year depending upon the level of 
investigation required.  When Respondent assumed the co
ntract 
for the security services at the WIPP, Respondent d
iscontinued 
the policy of paying the additional $2 an hour for the Q
-clearance.  Respondent did, however, give all of its hourly e
m-ployees a $2
-an-hour raise when Respondent assumed the co
n-tract in 2008.  
 B. Respondent™s Alleged Violations Involving Franc
o, 
 Ortega, and Jacobs
 The complaint specifically alleges that during the period 
from in or about April 2008 through in or about February 2009, 
Franco, Ortega, and Jacobs, and other employees co
ncertedly 
complained to the Respondent and engaged in protecte
d co
n-certed activity by complaining about, and discussing among 
themselves, the rate of pay received by SPOs and other matters 
relating to wages, hours, and working conditions.  The co
m-plaint further a
lleges that on or about February 24, Franco, 
Ortega, an
d Jacobs e
ngaged in a protected, concerted protest 
regarding the Respondent™s distribution of overtime hours 
among full
-time and part
-time employees of Respondent.  
 1. Discussions and meetings about equal pay
 Franco was employed by Respondent as a SPO fro
m April 
2008 until February 24, 2009. At the time of his di
scharge in 
February 2009, Franco reported to Captain Robert Ybarra 
(Ybarra).  Prior to working for Respo
ndent, Franco had also 
worked at the WIPP f
acility for Santa Fe.  When Respondent 
took over t
he security contract at the WIPP facility, Franco had 
not as yet received his Q
-clearance.  Without the Q
-clearance, 
Franco did not carry a sidearm and his pay was $2
-an-hour less 
than armed officers.  Franco would have received a $2
-an-hour 
raise upon his
 receipt of the Q
-clearance under the prior pay 
rate schedule utilized by Santa Fe.  In June 2008, Franco r
e-ceived his Q
-clearance.  A
lthough Respondent gave all of its 
hourly employees a $2
-an-hour raise when Respondent a
s-sumed the contract, Respondent di
d not adopt Santa Fe™s pra
c-tice of increasing the o
fficers™ pay upon receipt of the Q
-clearance.  SPOs Jeff Ortega and Naaman Martinez also r
e-ceived their Q
-clearances on or about the same time that Franco 
received his Q
-clearance.  Under Respondent™s poli
cy, none of 
these three officers received a pay increase for their receipt of 
the Q
-clearance. Franco, Ortega, and Martinez discussed mee
t-ing with Respondent™s owner, Juanita Walls (Walls), to request 
equal pay for all of the armed officers.  After request
ing their 
meeting through the chain of command, a meeting was held on 
September 25, 2008.  Walls and De Los Santos attended the 

meeting with Franco and Mart
inez.  Franco testified that during 
the meeting, he asked Walls to ﬁbump upﬂ the pay for the offi
c-ers who had o
btained their Q
-clearance since Respondent had 
assumed the contract in order that all armed officers would 

receive the same pay.  Walls explained that while the $2
-an-hour raise for obtaining the Q
-clearance had been Santa Fe™s 
policy, it was no
t hers.  She declined to do so. 
 Franco testified that in January 2009, Captain Robert Ybarra 
(Ybarra) mentioned a new law involving equal pay for equal 
work. Franco and Jeff Ortega researched the law online and 
concluded that Respondent must pay all of th
e armed off
icers 
the same pay rate.  Ortega and Franco requested a meeting with 
De Los Santos to discuss their conclusion. When De Los Santos 
met with Franco and Ortega in January, he explained that he 
had already di
scussed the matter with Walls.  De Los S
antos 
relayed Walls explanation that because Respondent utilized a 
merit determination system for compensation, Respo
ndent was 
exempt from the ﬁEqual Work for Equal Pay Act.ﬂ  Franco 
testified that even though the meeting ended on good terms, he 
continued 
to believe that the Equal Pay for Equal Work Act 
applied to him.  Although he independently contacted the D
e-partment of Labor, he found nothing more to support his the
o-ry. Franco also testified that while he me
ntioned unionization to 
some other officers, n
o action was ever taken in this regard.
 Jeff Ortega did not attend the September 25, 2008 meeting.  
He did, however, recall meeting with Franco and De Los Sa
n-tos in January 2009 to discuss the issue of additional pay for 
receiving the Q
-clearance.  In cont
rast to Franco™s te
stimony, 
Ortega recalled that De Los Santos told them that he would 
discuss the matter with Walls and get back with them.  O
rtega 
did not remember if De Los Santos ever got back to them with 
a response.  Ortega had no independent recolle
ction of Franco™s 
specifically talking with the other employees about getting the 
$2 raise.  Ortega recalled that everyone was ﬁpretty upsetﬂ 
about the change in pay policy and that everyone di
scussed the 
issue.
 2. Respondent™s procedure for awarding overt
ime
 When Respondent took over the security contract in April 
2008, Respondent conti
nued the same practice that had been 
used by Santa Fe in soliciting employees to work ove
rtime.  
Respondent continued to utilize a record identified as an au
g-mentation list.
  Under the procedure, the employee who has the 
least amount of accumulated overtime hours on the augment
a-tion list is the first employee to be contacted and offered avai
l-able overtime.  The augmentation list documents the times and 
dates when employees ar
e offered overtime.  If an e
mployee is 
contacted and declines the available overtime, the e
mployee 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 604 then moves to the bottom of the list to be called for overtime.  
In other words, if an employee declines the opport
unity to work 
the overtime, the result is 
the same as if the employee had act
u-ally accepted and worked the overtime.  If Respo
ndent cannot 
reach an employee and there is no rejection of the offered ove
r-time, the employee is not charged with the overtime hours and 

remains at the same place on the o
vertime list.  If there are not 
sufficient hourly employees available to work overtime and to 

provide the ne
cessary coverage, captains can cover the shifts if 
needed.  Captain Ybarra testified, ho
wever, that captains are 
not qualified for fire brigade and 
cannot fill in for SPOs if fire 
brigade cove
rage is needed.
 3. Respondent™s offer of overtime in Febr
uary 2009
 On February 16, 2009, Sergeant Wi
lliam Smith sent an e
-mail to Captain Ybarra and Captain Ray Lopez notifying them 

that an officer was needed for
 fire brigade coverage for the 
night shift for February 24, 25, and 26, 2009.  De Los Sa
ntos 
received a copy of the e
-mail and testified that Captain Ybarra 
would have notified his crew that officers were required for this 

period of time.  The notific
ation
 of overtime availability was 
confirmed by Ortega™s testimony.  He testified that approx
i-mately a week before February 24, he learned that ove
rtime 
was going to be available for this time period.  Ortega told Ca
p-tain Sammy Mendez that he would work the ove
rtime.  Mendez 
came back to him, however, and told him that he would not be 
needed because part
-time employee Julie Ruiz had first choice 
and she would work the overtime.
 4. Julie Ruiz™ work with Respondent
 Julie Ruiz (Ruiz) was employed full time by Respo
ndent as 
an SPO from April until September 2008; when she b
ecame a 
full
-time firefighter and emergency services tec
hnician with 
WTS.  After September 2008, Ruiz continued to work part time 

for Respondent as an SPO if she were needed.  Ruiz est
imated, 
howev
er, that for the period of time from Se
ptember 2008 until 
the date of her te
stimony of July 28, 2009, she only worked 
four 12
-hour shifts for Respondent.  Because she was only a 
part
-time employee for Respondent, Ruiz received reg
ular pay 
rather than overt
ime pay.  Had Respondent™s full
-time emplo
y-ees worked those four shifts, they would have received ove
r-time pay.  Ruiz recalled that after leaving full
-time e
mployment 
with Respondent, several SPOs made comments about the 
hours that she was working and the 
pay that she was receiving.  
She testified that such comments included, ﬁYou must be ma
k-ing a lot of money, now you are working with WTS, plus you 
are working part
-time over here with Sec
urity Walls.ﬂ  Ruiz 
was only receiving ﬁtraining wagesﬂ with WTS and 
she tried to 
explain to the officers that she was not receiving a lot of mo
n-ey.  Ruiz testified that almost every day she heard similar 
comments from the SPOs as she cleared security to report to 
work at the facility.
 5. Franco™s contact with Ruiz
 On Febru
ary 23, 2009, Ruiz received a telephone call as she 
was driving home after completing her shift with WTS.  When 
she answered her cell phone, she was unfamiliar with the tel
e-phone number.  Seeing that the area code for the caller was 
ﬁ234,ﬂ she thought that
 it was someone calling her from work 
and she assumed that she might have forgotten som
ething from 
work. When she answered, the caller stated: ﬁYou know what?  

I am just cal
ling you to let you know that you need to lay off 
the overtime.ﬂ  She asked the cal
ler to identify himself.  When 
Franco
4 identified himself, Ruiz asked what he meant by his 
comment about overtime.  Franco repeated, ﬁ[L]ay off the ove
r-
time.ﬂ  She testified that he told her that he was not mad at her, 
however, she needed to layoff the ove
rtime.  Ruiz recalled that 
she r
esponded:
  Franco, you shouldn™t be calling me.  I don™t make up the 
hours or whatever.  You need to talk to De Los Santos or 

whoever, but don™t call me and tell me not to work or to work.  
Franco, if you are wanting overtim
e hours, there is overtime 
tomorrow night, because I can™t work it.  I am already wor
k-ing on my full
-time job, and if you want to work that ove
r-time, go ahead and work that one because I can™t work it. 
  Ruiz recalled that Franco again responded that he wa
s just le
t-ting her know to layoff
 the overtime.  Ruiz told him that she did 
not want to hear anymore and she hung up.  She test
ified that 
Franco™s call had been upsetting.
5  After hanging up, she in
i-tially thought about returning to the facility to confron
t Franco 
about his call.  She decided, however, to try to calm down and 

to talk with him when she got to work the next day.  She antic
i-pated that she would see him the next morning as she began her 
shift and he ended his shift.  She did not, ho
wever, see F
ranco 
during shift turnover the next day. 
 Franco does not deny that he made the telephone call to Ruiz 
on February 23, 2009.  He asserts that his purpose in telepho
n-ing her was to ask her ﬁnotﬂ to take ﬁas much overtimeﬂ in o
r-der that he and other officer
s could get the overtime.  There is 
no dispute that Franco made the call while he was at work and 
he did so using a speakerphone.  There is also no dispute that 
Jeff Ortega was present in the room when he made the call.  
Franco contends that he told Ruiz: 
 ﬁWell, hey, you know, I 
was just calling to ask you if you know you think you could 
kind of lay off the overtime so we could get some?ﬂ  Franco 
recalled that Ruiz replied:  ﬁWell it is not my pro
blem that you 
guys don™t want to take it.ﬂ  Franco a
sserted 
that Ruiz sounded 
ﬁkind of angryﬂ and he had a
ssured her: ﬁWe are not mad at 
you.ﬂ  Franco asserts that he told Ruiz that he was as
king her as 
a ﬁfavorﬂ not to take the overtime.  He does not di
spute that she 
told him that she was not working the overtime 
on February 24, 

2009, and he could have it. 
 Although Ortega was present during Franco™s tel
ephone call 
to Ruiz, he did not participate in the convers
ation.  Ortega™s 
recolle
ction of the conversation was that Franco asked Ruiz if 
she would ﬁease upﬂ on the
 overtime because some of the other 
officers wanted overtime as well.  He also recalled that Ruiz 
4 Although Ruiz referred to Franco in her testimony as ﬁLando,ﬂ 
there is no dispute that Ruiz was referring to Orlando Franco.  
 5 In an affidavit given to Responden
t™s earlier counsel (as disti
n-
guished from Respo
ndent™s counsel at hearing) and dated May 18, 
2009, Ruiz stated that she could tell that Franco was very upset and she 
felt threatened.  She added that the telephone call scared and intimida
t-ed her. In her te
stimony at hea
ring, Ruiz asserted that in giving the 
affidavit, she had not chosen the words ﬁscaredﬂ and ﬁintimidatedﬂ and 

that such words were chosen by the attorney taking the statement.
                                                             SECURITY WALLS
, LLC 605 told Franco that it was not her fault that R
espondent called her 
first all the time and they didn™t want to work.
 During her lunch hour on February 24, Ruiz c
ontacted De 
Los Santos in his office.  She told De Los Santos that she was 
there to complain about the telephone call that she had r
e-ceived.  She described her telephone conve
rsation with Franco 
in detail with De Los Santos and asked De Los Santos to speak
 with Franco.  Ruiz told De Los Santos that it should be his call 
or the captain™s call as to whether she was going to work the 

overtime and not Franco™s.  Ruiz recalled that after listening to 
her, De Los Santos responded that he had had enough of Fra
n-co.
  Ruiz did not respond and left to go to lunch.  A day or two 
after their co
nversation, De Los Santos asked Ruiz to put her 
complaint about Franco in writing.  
 6. Franco, Jacobs, and Ortega™s response concerning 
 wor
king overtime
 Over the course of the ev
ening shift on February 23, 2009, 
Jacobs, Franco, and Ortega discussed their dissa
tisfaction that 
Ruiz had been offered overtime before full
-time employees 
were offered overtime.  The three e
mployees decided that they 
would not work the overtime if called,
 and they would not a
n-swer their telephone if co
ntacted for overtime.  As they were 
unloading their weapons and prepa
ring to end their shift the 
following morning, Captain Steve Soto asked Ortega, Franco, 

and Jacobs if they wanted to work the overtime on t
he evening 
shift of February 24, because Ruiz couldn™t work it.  Jacobs 

recalled that Soto also mentioned that officers were needed for 
fire brigade coverage for the shift in issue.  Franco confirmed 

that the three employees told Soto that if R
espondent wa
s not 
going to offer the overtime to them first, Respondent could find 

somebody else to do it.  Franco, Ortega, and Jacobs all told 
Soto that they were not going to work the overtime.  Both J
a-cobs and Franco specif
ically recalled that they told Soto at the
 end of their shift that they were not going to work that night 
and Respo
ndent should not even bother to call them.  Franco 
recalled in particular that he told Soto:
 Well, if they want to give away our overtime so they can pay 
somebody straight time and do
 it, then we are not going to work 
it.  They don™t want to pay us the ove
rtime and offer it to us 
first, then, no.  We are not doing it.  
 Franco also acknowledged that he knew that Respo
ndent had 
the obligation to provide fire brigade protection on the sh
ift in 
question.  He further admitted that he u
nderstood that their 
failure to work overtime would cause a problem for Respon
d-ent.  His response was that it was up to Respondent to figure 
out how they were going to cover the fire brigade requirement.  
 7. 
The employees™ rationale for their co
nduct
 In testifying about their reason for not working the ove
rtime, 
Ortega explained that they were upset with R
espondent that a 
part
-timer with the Company was getting first choice on ove
r-time.  Jacobs also testified 
that he had ﬁimmenselyﬂ disagreed 

with Respondent™s ha
ving offered the overtime to a part
-time 
employee before offering it to a full
-time employee.  Jacobs 
also told Soto that the employees felt that as a part
-time e
m-ployee, Ruiz should not get overtime.  
Jacobs also admitted in 

his testimony that the employees™ decision to not work the 
overtime was a conspiracy; d
esigned to send a message that a 
part
-time e
mployee receiving straight pay should not take away 
overtime from full
-time employees.  Jacobs also a
cknow
ledged 
that at the time that he decided that he would not work the ove
r-time needed on February 24, 2009, he was aware that Ruiz had 
rescinded her decision to accept the overtime work.  Jacobs 
testified that the fact that Ruiz had first accepted the ov
ertime 
for Respondent and then d
eclined it in order to work overtime 
for WTS was a ﬁhard pill to swallow.ﬂ  He knew that Ruiz 
would have only r
eceived straight time if she had accepted the 
shift for Respondent and yet she was going to receive approx
i-mately
 $50 an hour for working overtime for WTS.  When 
asked on cross
-examination if his decision not to accept the 
ove
rtime on February 24, 2009, was his way of getting even 
with Respondent, Jacobs answered in the affirmative.  On red
i-rect examination, however,
 he modified his testimony and a
s-serted that it was more of an attempt to send a message rather 
than to get even with the Respondent. 
 8. The employees™ actions after leaving work on the 
 mor
ning of February 24, 2009
 Consistent with what the employees told
 Sergeant Sato on 
February 24, 2009, Franco, Ortega, and Jacobs did not respond 
to Respondent™s telephone calls requesting the employees to 
work overtime.  The augment
ation log reflects that Respondent 
telephoned Franco at 8:26 a.m., 2 and 3:15 p.m.  Me
ssages 
were left for Franco for each call.  Telephone calls were also 
made to Jacobs at 8:28 a.m., 2
, 3:15
, and 7 p.m. The log r
eflects 
that messages were left for Jacobs for three of the four calls.   
The log further documents that R
espondent telephon
ed Orte
ga 
at 8:29 a.m., 2, 3:15
, and 6:55 p.m.; with messages left for three 
of the four telephone calls.  Neither Franco nor J
acobs returned 
the calls.  Ortega estimated that although he received approx
i-mately four to five calls from Respondent after he fi
nished
 his 
shift on Fe
bruary 24, 2009, he did not answer any of the calls.  
He recalled that at approximately 2 or 3 p.m., he telephoned the 
faci
lity and asked to speak with Soto.  When he was unable to 
speak with Soto, he left a message for Soto to call him.  I
n lea
v-ing the message for Soto to call him, he did not confirm whet
h-er he would or would not come in to the facility to work the 

overtime.  In explaining why he telephoned Soto, Ortega test
i-fied:
  Because the phone kept on ringing and it just got annoying 

and after the fact that I had told him that morning that don™t 
even bother calling because I™m not going to work.  
 9. Franco™s d
ischarge
 When Franco left work at the end of his shift on Tuesday 
morning, he was not sche
duled to work again until Friday.  
Franco asserts that after resting a few hours, he drove to R
o-swell, New Mexico, without taking his cell phone.  He testified 
that after returning home at approx
imately 8 p.m. that same 
evening, Captain Ybarra came to his house.  Ybarra told Franco 
that De Lo
s Sa
ntos wanted to fire him and wanted him to report 
to the office the fo
llowing day with all of his equipment and 
gear.  At Ybarra™s suggestion, Franco telephoned De Los Sa
n-tos and asked if he could meet with him. De Los Santos agreed.  

Ybarra accomp
anied
 Franco to the meeting with De Los Santos 
on February 25.  Franco testified that De Los Santos told him 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 606 that the corporate office wanted to term
inate him because of the 
complaint involving Ruiz.  Franco told De Los Sa
ntos that he 
did not harass Ruiz and th
at Ortega had been present during the 
convers
ation.  Franco recalled that De Los Santos said that he 
would talk with Ortega and then he would check back with the 
corporate office to see if there was a change of mind. He added, 
however, that Franco should n
ot get his hopes up.  When Fra
n-co returned the next day, De Los Santos told him that a
lthough 
he had spoken with the corporate office, there had been no 

change in the decision to terminate him.  Prior to his termin
a-tion, Franco had received no pr
evious dis
ciplinary action. 
 Franco™s letter of termination cites misconduct as the basis 
for Respondent™s action.  The letter includes the follo
wing:
  A complaint has been filed with the Company regarding mi
s-conduct on your part.  This letter is to inform you that 
we 
have decided to terminate your employment with Security 

Walls.  Your incessant complaining and co
ntinuous agitation 
and ha
rassment of your fellow workers has created a negative 
and hostile working enviro
nment.  Security Walls cannot and 
will not tolerat
e this type of behavior.  You will return all of 
your issued equipment to the Canal Street Office.  This cost of 

any missing equipment will be deducted from your final 
paycheck.  
  De Los Santos testified that Franco was terminated b
ecause 
he compromised R
espo
ndent™s contract to provide security 
services at the WIPP facility.  De Los Santos explained that 
under the contract, Respondent is obligated to provide fire pr
o-tection and security protection for the WIPP site.  De Los Sa
n-tos explained that as a resul
t of Franco™s actions, he (De Los 
Santos) did not have enough pe
ople on duty to provide the fire 
protection that he was required to provide.  De Los Santos test
i-fied that while the catalyst for the discharge had been Franco™s 
telephone call to Ruiz, he mad
e the discharge decision because 
Franco compromised Respondent™s mission and sabotaged 
Respondent™s ability to meet the co
ntract. 
 10. Ortega™s warning
 In a memo dated February 27, 2009, Respondent notified O
r-tega that he would receive an official warning 
for mi
sconduct.  
The memo included the following language:
  On February 24, 2009, several attempts were made to contact 
you, in an effort to offer an opportunity to work overtime on 
that evening shift.  Several messages were left yet you did not 
return the
 call.  As members of the security department and 
specifically the Protective Force we are on call to respond to 
emergencies on a 24 hour seven day per week basis.  Fort
u-nately this was not an emergency.  However, we were not 
able to meet our contractual o
bligation of providing Fire Br
i-gade support for that shift as a result of your failure to r
e-spond.  You were aware that we would need overtime support 
prior to leaving the site the morning of the day in que
stion, yet 
you chose to ignore the calls from the 
company.  We are 
aware that we ca
nnot require you to work incidental overtime, 
but we do expect the courtesy of a return call to advise us if 

you are able to work or not.  This conduct is not acceptable 
and will not be tole
rated.  You are issued an Officia
l Warning 
for misconduct which will be entered on your personnel re
c-
ord.  You are also advised that any further misconduct of any 
type on your part will be cause for termination. 
  Approximately a week after receiving the notice of disc
ipline, 
Ortega saw D
e Los Santos and told him that co
ntrary to the 
information in the memorandum, he had r
eturned the call to 
Soto to let him know that he was not going to come in to work.  

In response, De Los Santos told Ortega that he would remove 
the warning.  
 11. Jacobs™
 warning
 In a memorandum dated February 27, 2009, Jacobs was i
n-formed that he was given an official warning because of mi
s-conduct on February 24, 2009.  The memorandum co
ntained 
identical language to the language contained in the disc
iplinary 
memorandum gi
ve to Ortega and dated February 27, 2009.  
Jacobs recalled that when he was called in to De Los Santos™ 
office to receive the memorandum, De Los Santos told him that 

Respondent had not been able to provide fire brigade support 
for the February 24, 2009 eve
ning shift.  De Los Santos also 
referred to Jacobs™ conduct as a ﬁconspiracy.ﬂ  Jacobs test
ified 
that he did not lie to De Los Santos and admitted that it had 
been a conspiracy because the three officers had agreed that 
they were not going to work.  Jacobs
 recalled that he told De 
Los Santos that he didn™t feel that it was appropriate for Ruiz to 
double
-dip and for a part
-time employee to r
eceive straight time 
and deny overtime to full
-time officers.
 12.  Respondent™s change in overtime pr
ocedure
 De Los San
tos testified that he disc
iplined Ortega and Jacobs 
because he felt that they engaged in a conspiracy with Franco to 

compromise Respondent™s contract and to sabotage Respon
d-
ent™s mission.  De Los Santos e
xplained, however, that after 
issuing the discipline
, Jacobs talked with him about the applic
a-tion of the augmentation list.  After speaking with Jacobs, De 

Los Santos co
ncluded that it was unfair to charge employees 
with ove
rtime when they declined overtime from home.  By 
memo dated February 26, 2009, the 
procedure for the augme
n-tation list was modified to allow employees to decline R
e-spondent™s offer of overtime from their home without being 
charged for the overtime.  Prior to the hearing in this matter, 
Respo
ndent rescinded the warning to Jacobs. As discu
ssed 
above, R
espondent had already rescinded the warning to Ortega 
when Respondent learned that Ortega returned the call to Se
r-geant Sato on the evening of February 24, 2009. 
 C. Conclusions Concerning the Discipline Given 
 to Franco, Ortega, and Jacobs
 1. The employees™ conduct in issue
 On the basis of the entire record, it is apparent that the e
m-ployees™ conduct with r
espect to the overtime offer on February 
24 is the triggering factor in their discipline.  Franco™s disc
i-pline was also prompted in part by
 his tel
ephone call to Ruiz 
and his attempt to affect her overtime availability.  The record 
contains testimony that approx
imately 5 months prior to their 
discipline, Franco and SPO Naaman Martinez met with Walls 
and De Los Santos concerning Respondent™s f
ailure to follow 
the predece
ssor™s practice of paying an increase for the receipt 
of the Q
-clearance.  In January 2009, Franco and Ortega met 
 SECURITY WALLS
, LLC 607 with De Los Santos to discuss the issue of equal pay for all 
armed SPOs.  Thus, there is no dispute that both Fran
co and 

Ortega voiced concerns to management about Respondent™s 
pay rate for the SPOs.  I do not, however, find these discussions 
and complaints signif
icant to the discipline that was issued to 
these three e
mployees.  Although Franco, Ortega, and Jacobs 
may
 all have participated in discussions and voiced complaints 
about Respondent™s failure to pay the additional $2 for the Q
-clearance, the overall evidence does not support a finding that 
this conduct was the basis for the alleged unlawful discipline.  
Altho
ugh there is no que
stion that Franco was disciplined more 
severely than Ortega and Jacobs, the record does not support a 
finding that R
espondent did so because Franco complained 
about working conditions to any greater extent than the other 

employees. Orteg
a, in fact, testified that he had no ind
ependent 
recollection of Franco™s discussions with e
mployees about the 
$2 raise.  O
rtega recalled that all of the employees were ﬁupsetﬂ 
with the discontinuance of pa
ying the raise and that all of the 
employees talke
d about this issue.  Additionally, while Franco 
and O
rtega were involved in discussions with De Los Santos 
and Walls about the issue of equal pay for equal work, there is 
nothing in the record to show that Respondent discouraged the 
meetings or the employe
es™ attempts to raise such issues.  Add
i-tionally, SPO Martinez partic
ipated in the September meeting 
with Franco, De Los Santos, and Walls without any appa
rent 
adverse consequences.  Thus, while the record reflects that 

employees engaged in discussions amo
ng themselves and co
m-plained to ma
nagement about the Respondent™s failure to pay 
the $2 differential for the Q
-clearance, the overall evidence 
does not support a finding that the discipline in issue was mot
i-vated by anything other than the employees™ condu
ct on Febr
u-ary 23 and 24, 2009. 
 2. The parties™ positions
 Both the General Counsel and the Respondent agree that 
Section 7 of the Act protects employees who engage in co
n-certed activities for the purpose of collective ba
rgaining or 
other mutual aid or pro
tection.  There is no dispute that e
m-ployees who protest their terms and co
nditions of employment 
are generally protected under the Act.  The General Counsel 
submits that Respondent™s discipline to Franco, Ortega, and 
Jacobs violates the Act because their 
conduct was protected by 
the Act.  R
espondent maintains, however, that the conduct of 
these three employees was outside the pr
otection of the Act.  
Respondent further asserts that even if the employees engaged 
in any pr
otected activity, the General Counsel
 failed to show 
that Respondent took any action against the employees because 
of any alleged pr
otected activity.
 3. Legal analysis
 a. Existing case authority
 In its pivotal decision in 
Wright Line, 
251 NLRB 1083 
(1980)
, enfd. 662 F.2d 899 (1st
 Cir. 1981), 
cert. denied 455 
U.S. 989 (1982), the Board provided a framework for analyzing 

those cases turning on a question of the e
mployer™s motivation 
in taking adverse action against employees.  Under 
Wright 

Line
, the General Counsel must persuade that the employe
e™s 
protected activity was a substantial or motivating factor in the 
cha
llenged employer decision.  If the General Counsel meets 
this prima facie requirement, the burden then shifts to the e
m-ployer to prove its affirmative defense that it would have taken 
the same action even if the employee(s) had not engaged in 
protected concerted activity.  
Manno Ele
ctric,
 321 NLRB 278, 
280 fn. 12 (1996).
 In their posthearing briefs, both parties address the facts of 
this case in relation to the 
Wright Line 
analysis.  Wh
ile it does 
not appear that either party is arguing that the facts of this case 
should be analyzed solely on the basis of 
Wright Line
, the pa
r-ties have nevertheless a
ddressed the application of the 
Wright 
Line
 analysis as an alternative analysis.  As di
scussed above, 
the record is clear that Respondent terminated Franco and i
s-sued warnings to Ortega and Franco because of their conduct 

on February 23 and 24, 2009.  De Los Santos a
cknowledges 
that he imposed the di
scipline because of what he perceived to 
be a
 conspiracy to compromise Respondent™s co
ntract and to 
sabotage Respondent™s mission.  Counsel for the General 
Counsel, however, maintains that what the Respondent pe
r-ceived to be a conspiracy was, in fact, protected concerted a
c-tivity.  Thus, while the pa
rties dispute whether the emplo
yees™ 
conduct was pr
otected, there is no real issue with respect to the 
conduct for which the employees were disciplined.  Accordin
g-ly, inasmuch as 
Wright Line
 is appropriately used in cases a
l-leging violations where the resp
ondent™s motivation for ta
king 
the allegedly unlawful action is disputed, the analysis is not 
applicable in this instance.  
Saia Motor Freight Line, 
 333 
NLRB 784 (2001); 
Felix Industries
, 331 NLRB 144, 146 
(2000), enfd. 151 F.3d 1050 (D.C. Cir. 2000).  
 It is well established that an employer may not di
scriminate 
against employees who protest their terms and conditions of 
employment.  
NLRB v. Washington Aluminum Co.,
  370 U.S. 9 
(1962).  Such conduct by an employer violates the Act, irr
e-spective of the mot
ive.  
Falls River Savings Bank
, 247 NLRB 
631 fn. 3 (1980).  In its decision in 
Washington
 Alum
inum
, the 
Court also pointed out that Section 7 does not protect all co
n-certed activities.  The normal categories of unprotected conduct 
include activities that a
re unlawful, vi
olent, or in breach of 
contract.  In its analysis, the Court also excluded the protection 
of the Act for concerted activities that were chara
cterized as 
ﬁindefensibleﬂ because they were found to show a disloyalty to 
the workers™ employer.  I
bid at 17.
 In arguing that these employees engaged in unprotected co
n-duct, Respondent cites the Court™s earlier dec
ision in 
NLRB v. 
Electrical Workers Local 1229
, 346 U.S. 464, 472 (1953), in 
which the Court noted that Section 7 does not imm
unize an 
employ
ee from discharge for acts of disloyalty or mi
sconduct 
merely because those acts were associated with protected acti
v-ity.  Respondent argues that these employees engaged in a 

ﬁconcerted r
efusal to work fully knowing that their conduct 
would compromise the 
ability of Respondent to pr
ovide the 
required security service to the WIPP site.ﬂ  Respo
ndent asserts 
that in doing so, these employees failed to take reasonable pr
e-cautions to protect both Respondent and the WIPP site from 

ﬁforeseeable imminent dangerﬂ an
d thus their conduct was 
ﬁindefens
ibleﬂ and not entitled to the protection of Section 7 of 
the Act. 
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 608 In the alternative, Respondent also argues that even if the 
employees engaged in protected activity, the General Cou
nsel 
has not met its burden under the a
nalytical framework of 
Wright Line
.  Citing the Board™s decisions in 
Jordan Marsch 
Stores Corp
., 317 NLRB 460 (1995), and 
GHR Energy Corp
., 
294 NLRB 1011, 1012
Œ1013 (1989), affd. 924 F.2d 1055 (5th 
Cir. 1991), Respondent a
sserts that an employer ﬁmust only
 show that it reasonably believedﬂ that the employee e
ngaged in 
conduct warran
ting the adverse employment action to establish 
its affirmative defense.  In both cases cited by R
espondent, the 
Board affirmed the judge in finding that while the General 
Counse
l had established a prima facie case of discrim
inatory 
discipline, the employer had ﬁreasonably believedﬂ that the 
employees in issue had engaged in serious misconduct.  In 
GHR Energy Corp
., supra, the employer reasonably believed 
that the suspended employ
ees had engaged in serious conduct 
endangering other employees and the plant itself.  In 
Jordan 
Marsch Stores Corp,
 supra, the employer reasonably believed 
that the e
mployee in issue committed a fraud that would have 
been grounds for di
scipline under the e
mployer™s policies.  
 Although Respondent asserts that it is relieved of liability 
because it ﬁreasonably believedﬂ that the discrimin
atees were 
engaging in misconduct that warranted discipline, the Ge
neral 
Counsel argues that the Supreme Court™s decision 
in 
NLRB v. 
Burnup & Sims
6 provides the appropriate analytical analysis.  
In 
Burnup & Sims
, the Supreme Court affirmed the Board™s 
rule that an e
mployer violates Section 8(a)(1) of the Act by 
discharging or disciplining an employee based on its good
-
faith, 
but mistaken belief, that the employee engaged in mi
s-conduct in the course of protected activity.  As the Board rei
t-erated in 
White Electrical
 Construction, Inc
, 345 NLRB 1095 
(2005), 
Burnup & Sims
 applies when an employer disciplines 
an employee for alleg
edly engaging in mi
sconduct in the course 
of protected activity. In that i
nstance, a good
-faith belief that 
the employees engaged in misconduct is not a d
efense if the 
General Counsel proves that the employees did not, in fact, 
engage in the mi
sconduct.  I
n White
 Electrical
, supra, the Board 
went on to point out however, that the 
Burnup & Sims
 rationale 
does not apply when employees are not engaged in pr
otected 
activity.  Thus, an employer does not violate the Act by disc
i-plining an employee based on a mist
aken belief that they e
n-gaged in misconduct if their actions did not arise out of any 
protected activity.  In other words, under the 
Burnup & Sims
 anal
ysis, once the respondent has established that it had a good
-faith belief that the employee engaged in mi
sconduct, the bu
r-den shifts back to the General Counsel to prove by a prepo
n-
derance of the evidence that that the employee did not, in fact, 
engage in the misconduct.  See 
Marshall Engineered Pro
ducts 
Co.
, 351 NLRB 767, 768 (2007); 
Pepsi
-Cola Co.
, 330 NLRB
 474, 475 (2000).  
 b. Application of the legal analysis
 Although there is no real dispute as to the basis for Franco™s 
discharge and the warnings issued to Jacobs and Ortega, the 
critical question is whether Franco, Jacobs, and O
rtega engaged 
in protected
 concerted activity when they conspired to become 
6 379 U.S. 21 (1964).
 unavailable for needed overtime and when Franco telephoned 
Ruiz to discourage her from working overtime.  
 In deciding 
Yuker Construction Co
., 335 NLRB 1072, 1073 
(2001), the Board dealt with a situation in
 which the employer 
terminated two over
-the
-road drivers for statements made du
r-ing a Nextel phone conversation while they were on the job. In 

the course of the conversation, the drivers talked about the e
m-ployer™s upcoming work available to them, their op
inion of the 

rate of pay that the employer would offer, whether they would 

work at that rate, and the existence of other jobs available.  The 
employer overheard their conversation on the Nextel phone and 
mistakenly concluded that they were actively seeking
 other 
employment while on the employer™s payroll.  The Board a
f-firmed the judge in finding that the e
mployees™ discussion of 
their plans in searching for alternative work during the winter 
months does not constitute concerted activity within the mea
n-ing o
f the Act.  Citing the Board™s decision in 
Meyers
 Indu
s-tries
 (Meyers II
), 281 NLRB 882, 887 (1986), the judge speci
f-ically noted that there was no evidence that their talk was ﬁe
n-
gaged in with the object of initiating or inducing or prepa
ring 
for group act
ion or that it had some relation to group action in 
the inte
rests of the employees.ﬂ  There is no real dispute that 
Franco, Ortega, and Jacobs purposely withdrew their availabi
l-ity for overtime because they did not like the fact that Respon
d-ent offered ove
rtime to a part
-time employee rather than ma
k-ing it available for full
-time employees.  Although the avail
a-bility of overtime work would certainly be of an i
nterest to all 
employees, there was no evidence that they did so for the pu
r-pose of ﬁinitiating or 
preparing for group a
ctionﬂ as envisioned 
by 
Meyers
 II or as discussed in 
Yuker Co
nstruction
.  Based 
upon their own testimony and the undisputed facts, it appears 
that they took the action they did to teach R
espondent a lesson 
for making the overtime avail
able to Ruiz before offering it to 
them or simply to retaliate against Respo
ndent for having done 
so.  Additionally, I also note that Franco™s telephone call to 
Ruiz could not be characterized as initiating or prepa
ring for 
group action.  Although Franco a
nd Ortega attempted to cha
r-acterize the telephone call as a friendly request to Ruiz, the 
purpose was clearly to intimidate her and to di
scourage her 
from accepting part
-time work with Respo
ndent. 
 Respondent argues that Franco specif
ically testified that 
he 
never raised any concerns relating to the overtime po
licy or the 
augmentation list with De Los Santos prior to February 24, 
2009.  While I note that an employee™s fai
lure to make any 
specific demand or to notify the e
mployer of the reasons for a 
concert
ed action does not re
nder the conduct unprotected,
7 Franco™s failure to do so is a factor in concluding that these 

employees™ co
nduct was more akin to retaliation rather than 
true protected co
ncerted activity.  
 In his brief, counsel for Respondent cites a
 number of cases 
in which the various courts have found partial strikes and i
n-termittent work stoppages to be unprotected.  Ove
rall, I don™t 
find the circumstances of this case to be analogous to a partial 

strike or intermittent work stoppage.  Respondent 
does not 
allege that these three employees failed to report for scheduled 
work or allege that these employees left work during a sche
d-7 Eaton Warehousing Co.
, 297 NLRB 958 fn. 3 
(1990).
                                                                                                                        SECURITY WALLS
, LLC 609 uled shift.  Clearly, the conduct in issue is their deliberate dec
i-sion to ignore Respondent™s need for overtime coverage 
on February 24, with the knowledge of the potential cons
equences 
affecting Respondent and the government faci
lity. 
 Respondent also cites the Board™s decision in 
Intern
ational 
Protective Services,
8 for the proposition that co
ncerted activity 
is indefensibl
e where employees fail to take ﬁreasonable pr
e-cautionsﬂ to protect the e
mployer™s operations from foreseeable 
imminent danger.  The circumstances of 
International Prote
c-tive Services
 involved the employees of a security service that 
had contracted with the
 Government Services A
dministration to 
provide security in Alaska™s Federal buildings.  The Board 

concluded that these employees™ strike at a time of heightened 
security concerns was not protected by the Act b
ecause the 
strike exposed the Federal buildings
 and their occ
upants to 
foreseeable danger. 
 In a very recent decision, the Board found that emplo
yees™ 
lost the protection of the Act in somewhat similar circumstan
c-es.  In 
AKAL Security, Inc.,
 354 NLRB 
122, (2009), the r
e-spondent
 employer contracted with
 the United States Ma
rshals 
Service (USMS) to provide security services at Federal cour
t-houses.  Without supervisory permission, two court sec
urity 
officers held a 30
-minute meeting with other employees during 
working time to confront another court sec
urit
y officer about 
his performance problems which they believed to pote
ntially 
jeopardize the safety of court security officers.  The e
mployer 
concluded that the two officers not only harassed the employee 
who had been confronted, but the officers also n
eglec
ted their 
duties du
ring the meeting.  While the respondent employer 
recommended that the employees be su
spended, the USMS 
wanted the officers removed from working under its contract.  
In applying 
Burnup & Sims
, supra, the judge found the pu
rpose 
of the mee
ting was protected and found a violation of Section 
8(a)(1) of the Act.  The Board, however, found merit to the 
employer™s argument that the employees™ conduct lost the pr
o-tection of the Act.  The Board noted that the respondent e
m-ployer determined that th
e employees created a security risk by 
convening the meeting during operational hours at a location in 
the courthouse where they could not fully and effectively mon
i-tor the courthouse.  The Board found that the e
mployer had a 
good
-faith belief that the emp
loyees engaged in such conduct 
and the General Counsel failed to prove that the mi
sconduct did 
not o
ccur.  
 Respondent presented both De Los Santos and WTU™s co
n-tract administrator, Mark Friend, to testify about R
espondent™s 
requirement to have trained SPO
s on fire br
igade duty on the 
evening of February 24, 2009.  Friend testified without contr
a-diction that if Respondent had been unable to provide fire br
i-gade services for that ev
ening shift, WTU would have had to 
depend upon backup se
rvices from county se
rvices that were 
located 32 to 40 miles away from the facility.  Franco admitted 
that he was aware that Respondent had the obligation to pr
o-vide fire brigade pr
otection on the shift in question and he knew 
that the unavailability of SPOs for overtime was g
oing to cause 
a problem for Respondent.  Respondent argues that the discri
m-inatees d
ecided to engage in a concerted refusal to work kno
w-8 339 NLRB 701, 702 (2003).
 ing that their conduct would co
mpromise the ability of R
e-spondent to provide the r
equired security services to the WIPP 
site.  Respondent argues that in doing so, the discriminatees 
failed to take reasonable precautions to protect both Respon
d-ent and the WIPP site from ﬁforeseeable imm
inent danger.ﬂ  
Respo
ndent™s argument has merit.  
 Jacobs confirmed that not only did Soto
 tell them that R
e-spondent needed overtime coverage, but Soto specif
ically told 
them that fire brigade coverage was needed.  When J
acobs was 
given his discipline, he admitted to De Los Santos that their 
conduct on February 24, 2009, had been a conspiracy. 
 He fully 
acknowledged that the three employees conspired and agreed 
that they were not g
oing to work.
 It is undisputed that these three employees did not want R
e-spondent to offer overtime to Ruiz or any other part
-time e
m-ployee.  They believed that the ov
ertime should have been o
f-fered to them before offering it to part
-time employees.  After 
Franco and Ortega™s call to Ruiz, Franco, Ortega, and Jacobs 
then agreed upon a plan to become unavailable for the coverage 
needed for February 24, 2009. Admittedly, 
they knew that in 
doing so, R
espondent would be placed in a difficult position 
with WTS.  Sergeant Ybarra credibly testified that it was not 
just a matter of these employees not returning calls, but the fact 
that they knew that they were the only SPOs who 
were avail
a-ble for the shift.  Ybarra further testified that in his 22 years of 
experience in working for both Santa Fe and for R
espondent, he 
had never known of a situation in which SPOs told a ca
ptain to 
not bother calling them because they were not comi
ng in to 
work.  Contract A
dministrator Mark Friend also testified that 
the ove
rtime incident in February 2009 was the first time that 
he had been aware that Respondent had not been able to pr
o-vide the requisite fire brigade services under the contract, for
c-ing WTS to secure the services elsewhere.  
 Based upon the above, I do not find that Respondent disc
i-plined these employees for conduct that was pr
otected by the 
Act.  A
ccordingly, by attempting to affect how overtime would 
be offered to employees, the ac
tions of these employees were 
nothing more than their attempt to unilaterally determine their 

terms and conditions of employment, conduct that is not pr
o-tected by the Act.  
Chep USA & A
nthony
 McGlothian
, 345 
NLRB 808, 817 (2005); 
House of Raeford Farms, In
c.,
 325 
NLRB 463 (1998); 
Bird Engineering
, 270 NLRB 1415 (1984).  
 Therefore, I do not find that Respondent violated Section 
8(a)(1) of the Act by terminating Franco and by issuing disc
i-plinary notices to Ortega and Jacobs.  
 D. Respondent™s Confidentialit
y Rules
 At the outset of the hearing in this matter, counsel for the 
General Counsel moved to amend the complaint to allege that 

since Oct
ober 24, 2008, Respondent has maintained an overly
-broad confidentiality rule in violation of the Act.  As a basis for
 this allegation, the General Counsel relies upon specific wor
d-ing in Respondent™s employee handbook and in its Restri
ctive 
Cov
enants Policy.  
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 610 Page 8 of the Respondent™s employee handbook provides:
 Confidentiality
  In cases involving a report of harassme
nt or discrimin
ation, all 
reasonable efforts will be made to protect the privacy of the 
individuals involved.  In many cases, however, Security 
Walls™ duty to investigate and remedy harassment makes a
b-solute confidentiality impossible.  Security Walls will
 try to 
limit the sharing of confidential information with employees 
on a ﬁneed to knowﬂ basis.  Employees who assist in an inve
s-tigation are required to maintain the confidentiality of all i
n-formation learned or provided.  Violation of confidentiality 

wil
l result in discipl
inary action. 
  Page 11 of the Respondent™s employee handbook pr
ovides:
  Confidentiality
  All records and files of the Company are property of the 
Company and considered confidential.  No employee is a
u-thorized to copy or disclose any fi
le or record.  Confidential 
information includes all letters or any other information co
n-cerning transactions with customer, cu
stomer lists, payroll or 
personnel records of past or present employees, financial re
c-
ords of the Company, all records pertaining
 to purchases from 
vendors or suppliers, correspondence and agreements with 
manufacturers or distributors and documents concerning o
p-erating procedures of the Company.  All telephone calls, le
t-
ters, or other requests for information about current or fo
rmer
 employee should be immediately directed to the proper me
m-bers of Security Walls™ management. 
  In the motion, the General Counsel also points to page 2 of the 

Restrictive Covenant that contains a directive of what an e
m-ployee or terminated employee is pro
hibited to use or di
sclose.  
The two areas of prohibited disclosure upon which the General 
Counsel relies are identified as:
  (1)
 Insurance and benefits cost formulas and payment pr
e-miums
 (2)
 Personal and/or sensitive information regarding any S
e-curity Wal
ls, LLC employee with particular emphasis on sal
a-ry/hourly wage rate, benefits, promotions demotions, discipl
i-nary actions, bonuses, or other actions which are clearly the 
authority of the Human R
esource Department. 
 1. The General Counsel™s argument
 Couns
el for the General Counsel a
rgues that the Board and 
courts have long recognized the importance of co
mmunication 
among employees regarding their wages, hours, and other terms 
and conditions of employment.
9  The General Counsel specif
i-cally points to the Bo
ard™s decision in 
NLS Group
, 352 NLRB 
744, 745 (2008), where the Board rei
terated its standard for 
determining whether a work rule violates Section 7 of the Act.  
Following its earlier decision in 
Lutheran Heritage Vi
llage
-Livonia
, 343 NLRB 646 (2004), the
 Board in 
NLS Group
 rei
t-erated that even if a rule does not explicitly restrict Section 7 
rights, the rule is nonetheless unlawful if e
mployees would 
reasonably construe the language of the rule to prohibit Section 
7 activity.
 9 Central Hardware Co. v. NLRB
, 407 U.S. 539, 542
Œ543 (1972).
 2. Conclusions concerning Res
pondent™s 
 confidentiality rules
 The Board has cautioned, however, that a rule should be gi
v-en a ﬁreasonable rea
dingﬂ and that particular phrases in a rule 
should not be read in isolation or presumed to have i
mproper 
interference with Section 7 rights.  
Guardsmark, LLC
, 344 
NLRB 809 (2005); 
LaFa
yette
 Park Hotel
, 326 NLRB 824, 825 
(1998), enfd. 203 F.3d 52 (D.C. Cir. 1999).  In 
LaFayette Park,
 the conf
identiality rule in issue prohibited employees from 
divulging hotel
-private information to employees or othe
r ind
i-viduals or entities that were not authorized to receive that i
n-formation.  The Board opined that employees would not re
a-sonably read this rule as prohibiting a discussion of wages and 
working conditions.  The Board concluded that employees 
would reas
onably understand that this rule was created to pr
o-tect the employer™s legitimate interest in the confidentiality of 
its private information; such as guest information, trade secrets, 

and contracts with su
ppliers.  Thus, the Board concluded that 
the rule d
id not interfere with employee Section 7 rights, even 
though it reasonably addressed and protected the employer™s 

interest in confidentiality.  In a later case
10 in which the Board 
applied the same rationale as 
LaFayette
 Park
, the confidential
i-ty rule in i
ssue simply stated ﬁcompany business and doc
u-ments are confidential.  Disclosure of such information is pr
o-hibited.ﬂ  Applying the rationale of 
LaFayette Park
, the Board 
concluded that employees would reasonably understand from 

the language of the confiden
tiality provision that it was d
e-signed to protect the employer™s legitimate interest in maintai
n-
ing the confide
ntiality of its private business information, not to 
prohibit discussion of wages or working conditions. 
 Thus, the central question appears to b
e whether e
mployees 
would read a confidentiality rule as prohibiting protected e
m-ployee communications about terms and conditions of e
m-ployment or whether employees would recognize ﬁthe legit
i-mate business reasonsﬂ for which such a rule is promulgated 
and 
would not believe that it reaches Section 7 activity.  
LaF
a-yette Park, 
supra at 827.  Clearly, the way in which e
mployees 
may reasonably construe the language is pivotal. 
 In a 2004
11 case, the employees of a casino were ca
utioned 
that they may be required
 to deal with information of an e
x-tremely confidential nature and that it was esse
ntial that such 
information not leave the respective e
mployer™s department by 
document or ve
rbally other than as required by a job function.  
Specifically included in the pro
hibited information was info
r-mation concerning salary grades, pay increases, as well as di
s-ciplinary information.  The confidentiality rule went on to ca
u-tion that information should be provided to ﬁemployees outside 
the depar
tmentﬂ or to those outside the
 company only when a 
valid ﬁneed to knowﬂ was shown to exist.  The rule also ca
u-tioned that personal information concerning individual emplo
y-ees should not be discussed with members of an employee™s 
own group.  In finding that the confidentiality rule infr
inged 
upon employees™ Section 7 rights, the Board noted that the 
employer™s confidentiality rule left nothing for the employees 
to construe because it specifically defined confidential info
r-10 K-Mart,
 330 NLRB 263 (1999).
 11 Double Eagle Hotel & Casino
, 341 NLRB, 112, 115 (2004).
                                                                                                                        SECURITY WALLS
, LLC 611 mation as including inform
ation concerning salary, disciplinary 
information, etc.; fa
lling clearly within the realm of wages and 
working cond
itions.  
 Respondent™s Restrictive Covenants Policy provides that it is 
in the business of ﬁproviding technical counter
-surveillance 
measures, security police officers, and other se
curity
-related 
services to governmental, public, and private persons and ent
i-ties.ﬂ  Respo
ndent maintains that because of the nature of its 
business, it is charged with maintaining the conf
identiality of 
information about its clients™ trade secrets.  The p
olicy conti
n-ues by asserting that employees may become aware of, or o
b-tain information, that relates to its trade secrets or those of R
e-spo
ndent™s client.  Although the policy devotes a good deal of 
attention to the restrictions that apply after an employe
e leaves 
his or her employment with Respondent, the policy also refe
r-ences the restrictions imposed in disclosing confidential info
r-mation during the employee™s emplo
yment.  As referenced 
above, confidential information is specifically defined to i
n-clude ﬁ
personal and/or sensitive information regarding any 
employee with particular emphasis on sa
lary/hourly wage rate, 
benefits, promotions, demotions, discipl
inary actions, bonuses, 
or other actions which are clearly the authority of the Human 
Resources Depart
ment.ﬂ  There is not
hing in the policy that 
gives employees any assurances that the broad restrictions ide
n-
tified in the po
licy carve out or exclude discussions that would 
otherwise be protected by Section 7 of the Act.  More specif
i-cally, there is nothing
 in the policy that clearly explains that the 
restrictions apply only to ﬁlegitimate business concernsﬂ and 

not to their discussion of wages and other terms of employment 
that is protected by the Act.  Where there is an unqualified pr
o-hibition, the rule ma
y reasonably be construed by emplo
yees to 
restrict discussion of wages and other terms and conditions of 
employment with their fellow employees.  
Cintas Corp.
, 344 
NLRB 943 (2005).  In its 2006 decision in 
Biggs Food
, 347 

NLRB 425, 426 (2006), the Board ad
opted the judge™s analysis 
and relied upon 
Cintas Co
rp. in finding a confidentiality rule as 
unlawfully overbroad.  The Board concluded that e
mployees 
could reasonably understand the rule, which prohibited discl
o-sure of, among other things, salaries to ﬁan
yone outside the 
companyﬂ as prohibiting discussion of salaries with union re
p-resentatives. Member Kirsanow noted that while he apprec
iated 
that the respondent and employers generally have a legit
imate 
interest in safeguarding their co
nfidential informatio
n from 
disclosure to competitors, nothing in the Board™s order preclu
d-ed the respondent from modifying its conf
identiality policy ﬁso 
that its interests are pr
otected and the employees™ Section 7 
rights are not violated.ﬂ
12  Member Kirsanow™s su
ggestion is
 equally applicable to Respondent™s Restrictive Covenant Pol
i-cy.  
 The policy provides for the recovery of damages from an 
employee in the event of a breach of the covenant.  Although 
there is no evidence that the Respondent has used the policy as 
a basis 
for discipline or legal recourse against an e
mployee, 
there remains, however, a written prohibition and a clear war
n-ing of what will occur if an employee or former employee 
12 Citing language from 
Double Eagle Hotel & Casino v. NLRB,
 414 
F.3d 1249, 1260 (10th Cir. 2005).  
 breaches the covenant.  Although I have no basis to conclude 
that Respondent prepar
ed this document other than to safeguard 
the confidential information of its client and to pr
otect itself 
from competitors, the la
nguage does not contain a qualified 
prohibition and employees could easily construe the po
licy to 
prohibit their discussion of
 wages and other terms and cond
i-tions of employment as protected by the Act.  Accordingly, I 
find the la
nguage in issue in the Restrictive Covenants Policy to 
be violative of the Act as alleged by the General Counsel.  
 The General Counsel also references 
the wording of the co
n-fidentiality rule set forth at page 8 of Respondent™s e
mployee 
handbook.  The wording asserts employees who assist in an 
investigation of harassment or discrimination claims are r
e-quired to maintain the conf
identiality of all informat
ion learned 
or provided.  The rule provides that a violation of confidential
i-ty will result in disciplinary action.   Counsel for the General 

Counsel submits that an objective reading of such a rule r
e-quires the conclusion that employees are prohibited fro
m di
s-cussing with each other acts of discrimination and other types 
of harassment in the wor
kplace once Respondent has begun an 
investigation.  De Los Santos testified that Respondent mai
n-tained this rule because of a need to protect both the victim and 

the accused in a sexual harassment complaint.  He asserted that 
the rule did not preclude the victim or the alleged perpetrator 

from discussing the matter.  The rule, however, specifically 
states that e
mployees who assist in an investigation are required 
to 
maintain the confidentiality of all i
nformation learned or 
provided and a violation of confidentiality will result in disc
i-plinary action.  There is no caveat, however, giving employees 
any assurances that this rule does not preclude their own di
s-cussion a
mong themselves of sexual harassment co
ncerns or 
issues.  The Board has found that a confidentiality rule prohibi
t-ing employees from discussing their sexual harassment co
m-plaints among themselves is violative of Section 8(a)(1) of the 
Act.  
Phoenix Transit
 System
, 337 NLRB 510 (2002).
 There are instances in which the Board has used a balancing 
test in addressing an employer™s asserted just
ification for a 
broad confidentiality policy. In 
Caesar™s Pa
lace
, 336 NLRB 
271 (2001), the employer imposed a co
nfidenti
ality rule during 
an investigation of alleged illegal drug activity in the work 
place.  Because the investigation involved allegations of a ma
n-agement coverup and po
ssible management retaliation, as well 
as threats of violence, the employer™s investigating
 off
icials 
attempted to impose a confidentiality rule to ensure that wi
t-nesses were not in risk of danger, that evidence was not d
e-stroyed, and that testimony was not fabricated.  In that i
nstance, 
the Board found that the employer established a su
bstantia
l and 
legitimate business justification for its rule and under the ci
r-cumstances of the case; the justification outweighed the rule™s 
infringement on employee rights. Id. at 272.  Such is not the 
circumstance in this matter.  In this instance, employees co
uld 
easily construe the wor
ding of Respondent™s confidentiality 
rule as prohibiting di
scussions as guaranteed by their rights 
under Section 7 of the Act. There is no evidence of any exten
u-ating circu
mstances that provide a substantial and legitimate 
busine
ss justification for the existing rule.  Accor
dingly, I find 
the confidentiality language found on page 8 of the e
mployee 
handbook to vi
olate Section 8(a)(1) of the Act. 
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 612 Counsel for the General Counsel also maintains that emplo
y-ees would reasonably constr
ue the rules mai
ntained at page 11 
of the employee handbook as r
estricting their right to talk with 
each other about various terms and conditions of emplo
yment.  
I disagree.  The section entitled ﬁConfidentialityﬂ on page 11 of 
the employee handbook deals 
with Respo
ndent™s records and 
files.  The rule precludes an employees™ copying or di
sclosing 
certain files or records relating to transactions with custo
mers, 
customer lists, payroll or personnel records of past or pr
esent 
employees, financial records of t
he Company, all records pe
r-taining to purchases from vendors or suppliers, correspo
ndence 
and agreements with manufacturers or distributors and doc
u-ments concerning operating procedures of the Co
mpany.  While 
I note that payroll or personnel records are i
ncluded in this list 
of documents prohibited from disclosure, an objective rea
ding 
of this rule would indicate that the rule is directed t
oward the 
confidentiality of Respondent™s business records and not to the 
prohibition of emplo
yees™ Section 7 rights.  
It is not apparent 
that employees would construe this rule to preclude their ability 
to discuss among themselves ma
tters relating to wages and 
terms and conditions of employment.  According, I do not find 
the language on page 11 of the employee han
dbook vi
olative of 
the Act. 
 CONCLUSIONS OF 
LAW 1. Security Walls, LLC, Respondent, is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and (7) of 
the Act. 
 2. By maintaining overly broad confidentiality rules prohibi
t-ing employees from dis
cussing wage rates, benefits, prom
o-tions, demotions, disciplinary actions, bonuses, or other terms 
and conditions of employment, Respondent vi
olated Section 
8(a)(1) of the Act. 
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor pr
actices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effect
u-ate the policies of the Act.
 [Recommended Order omitted from publication.]
   